


Exhibit 10.80

 

SECOND AMENDED AND RESTATED FIRST LIEN PLEDGE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED FIRST LIEN PLEDGE AGREEMENT (this “Agreement”)
is effective as of the 26th day of November, 2008, by and between Arthur E.
Lipper, M.D. (“Lipper” or the “Pledgor”) and Bank of America, N.A., as
administrative agent, and its successors and assigns (collectively, the
“Administrative Agent”) under the Credit Agreement (as defined below). 
Capitalized terms used herein, but not defined herein, shall have the respective
meanings set forth in the Credit Agreement.

 

RECITALS

 

A.            Administrative Agent and Jacob Y. Terner, M.D. (“Original Owner”)
are party to that certain First Lien Pledge Agreement dated as of August 8, 2007
(the “Original Pledge Agreement”), wherein Original Owner granted to
Administrative Agent a lien and security interest in the Stock, as more fully
set forth therein.

 

B.            Administrative Agent and Osmundo R. Saguil, M.D. (“Prior Owner”)
are party to that certain Amended and Restated First Lien Pledge Agreement dated
as of August 8, 2008 (the “Prior Pledge Agreement”), wherein Prior Owner granted
to Administrative Agent a lien and security interest in the Stock, as more fully
set forth therein.

 

C.            Simultaneous with the execution of the Prior Pledge Agreement, the
Prior Owner acquired from Original Owner, (i) all of the issued and outstanding
shares of PMG and (ii) all of the shares of Nuestra Familia Medical Group, Inc.
owned by PMG, representing 55.02% of the issued and outstanding shares thereof
(collectively with (i), the “Stock”).

 

D.            Simultaneous with the execution of this Agreement, the Pledgor has
acquired from Prior Owner the Stock.

 

E.             Simultaneous with the execution of this Agreement, the Pledgor
has been appointed (i) Chief Executive Officer of PMG, (ii) Vice President of
PMG’s affiliate, Holdings, and (iii) Vice President and Chief Medical Officer of
Holdings’ subsidiary, PMS.

 

F.             Pursuant to the terms of the Loan Documents, Pledgor is required
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
lien and security interest in the Stock and Collateral (as defined below).

 

G.            Pledgor and the Administrative Agent desire to amend and restate
the Prior Pledge Agreement in its entirety as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the Administrative Agent and the Pledgor agree to
amend and restate the Prior Pledge Agreement to read in its entirety as follows:

 

1.             GRANT OF SECURITY INTEREST.

 

(a)            The Pledgor hereby irrevocably and unconditionally grants a first
priority security interest in, a lien upon and the right of set-off against, and
assigns and transfers to the

 

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, all property referred to in Exhibit A attached hereto and
incorporated herein, as hereafter amended or supplemented from time to time (the
“Collateral”).  The parties hereto expressly agree that all rights, assets and
property at any time held in or credited to any securities account constituting
Collateral shall be treated as financial assets as defined in the Uniform
Commercial Code as in effect in any applicable state (the “UCC”).

 

(b)            Notwithstanding anything contained herein to the contrary, the
liens and security interests granted to the Administrative Agent, for the
benefit of the Lenders, pursuant to this Agreement, and the exercise of any
right or remedy by the Administrative Agent, for the benefit of the Lenders,
under this Agreement, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

 

2.             INDEBTEDNESS.

 

(a)            The Collateral secures and will secure all Indebtedness of
(i) Prospect Medical Group, Inc., a California professional corporation (“PMG”),
(ii) Prospect Medical Holdings, Inc., a Delaware corporation (“Holdings”) and
(iii) PMS, in each case, owed to the Administrative Agent and the Lenders.  Each
person or entity obligated under any Indebtedness is sometimes referred to in
this Agreement as a “Debtor”.

 

(b)            “Indebtedness” means:

 

(i)            all “Obligations” (as such term is defined in the Credit
Agreement) under (A) that certain First Lien Credit Agreement (as amended,
restated, modified or otherwise supplemented, the “Credit Agreement”) dated as
of August 8, 2007 among Holdings, PMG, the Administrative Agent and the other
financial institutions from time to time party thereto (the “Lenders”), (B) the
other Loan Documents, and (C) and all other instruments, documents and
agreements of every kind and nature now or hereafter executed in connection with
the Credit Agreement (including all renewals, increases, extensions,
restatements and replacements thereof and amendments and modifications of any of
the foregoing),

 

(ii)           all obligations and liabilities of Pledgor to the Administrative
Agent hereunder, and

 

(iii)          all costs, attorneys’ fees and expenses incurred by the
Administrative Agent in connection with the collection or enforcement of any of
the above.

 

(c)            Unless otherwise agreed in writing, “Indebtedness” shall not
include any debts, obligations or liabilities which are or may hereafter be
“consumer credit” subject to the disclosure requirements of the Federal Truth in
Lending law or any regulation promulgated thereunder.

 

3.             COVENANTS, REPRESENTATIONS AND WARRANTIES.   Pledgor and each
Debtor covenant, represent and warrant that unless compliance is waived by the
Administrative Agent in writing:

 

(a)            Pledgor is the legal and beneficial owner of all the Collateral
free and clear of any and all liens, encumbrances, or interests of any third
parties other than the first priority security interest of the Administrative
Agent and the Second Priority Lien (as defined in the Second Lien Credit
Agreement) of the Second Lien Administrative Agent, and will keep the Collateral
free of

 

2

--------------------------------------------------------------------------------


 

all liens, claims, security interests and encumbrances of any kind or nature,
whether voluntary or involuntary, except the first priority security interest of
the Administrative Agent and the Second Priority Lien of the Second Lien
Administrative Agent.  Pledgor is the (i) Chief Executive Officer of PMG,
(ii) Vice President of PMG’s affiliate, Holdings, and (iii) Vice President and
Chief Medical Officer of Holdings’ subsidiary, PMS.  Pledgor holds title to the
Collateral as an individual and such Collateral is subject to assignable option
agreements that allow PMS and PMG, as applicable, to acquire the Collateral or
designate a successor physician as the record holder of such Collateral at any
time (collectively, as each may be amended, the “Option Agreement”).

 

(b)            Pledgor and each Debtor shall, at PMG’s expense, take all actions
necessary or advisable from time to time to maintain the first priority and
perfection of the security interest of the Administrative Agent in the
Collateral and shall not take any actions that would alter, impair or eliminate
said priority or perfection.

 

(c)            Pledgor and each Debtor agree to cause PMG, and PMG agrees, to
pay prior to delinquency all taxes, charges, liens and assessments against the
Collateral, and upon the failure of Pledgor to do so, the Administrative Agent
at its option may pay any of them and shall be the sole judge of the legality or
validity thereof and the amount necessary to discharge the same.

 

(d)            If any of the Collateral is margin stock as defined in Regulation
U promulgated by the Board of Governors of the Federal Reserve System of the
United States (“FRB”), Pledgor will provide the Administrative Agent a properly
executed Form U-1 Purpose Statement. The Administrative Agent and Pledgor will
comply with the requirements and restrictions imposed by Regulation U.

 

(e)            Pledgor’s exact legal name is correctly set forth on the
signature page hereof. Pledgor will notify the Administrative Agent in writing
at least 30 days prior to any change in Pledgor’s name or identity.

 

(f)             Pledgor resides and has for the four month period preceding the
date hereof resided in the state specified on the signature page hereof. 
Pledgor shall give the Administrative Agent at least thirty (30) days notice
before changing the location of his residence.

 

4.             REPRESENTATIONS, WARRANTIES AND COVENANTS REGARDING EQUITY
SECURITIES COLLATERAL.  Pledgor and each Debtor hereby represent, warrant and
covenant the following with respect to any equity securities comprising any or
all of the Collateral (collectively, the “Equity Securities”) and covenant and
agree to promptly notify the Administrative Agent in writing in the event that
any of the foregoing representations and warranties is no longer true and
correct:

 

(a)            The Equity Securities have been duly authorized and validly
issued and are fully paid and non-assessable.

 

(b)            There are no restrictions on the pledge of the Equity Securities
by Pledgor to the Administrative Agent nor on the sale of the Equity Securities
by Pledgor or the Administrative Agent (whether pursuant to securities laws or
regulations or any shareholder, lock-up or other similar agreement or insider
trading rules of the issuer).

 

5.             ADMINISTRATIVE AGENT APPOINTED ATTORNEY IN FACT.  Upon the
occurrence and during the continuation of an Event of Default, Pledgor
authorizes and irrevocably appoints the Administrative Agent as Pledgor’s true
and lawful attorney-in-fact with full power of

 

3

--------------------------------------------------------------------------------


 

substitution to take any action and execute or otherwise authenticate any record
or other documentation that the Administrative Agent considers necessary or
advisable to accomplish the purposes of this Agreement, including but not
limited to, the following actions: (a) to endorse, receive, accept and collect
all checks, drafts, other payment orders and instruments representing or
included in the Collateral or representing any payment, dividend or distribution
relating to any Collateral or to take any other action to enforce, collect or
compromise any of the Collateral; (b) to transfer any Collateral (including
converting physical certificates to book-entry holdings) into the name of the
Administrative Agent or its nominee or any broker-dealer (which may be an
affiliate of the Administrative Agent) and to execute any control agreement
covering any Collateral on Pledgor’s behalf and as attorney-in-fact for Pledgor
in order to perfect the Administrative Agent’s first priority and continuing
security interest in the Collateral and in order to provide the Administrative
Agent with control of the Collateral, and Pledgor’s signature on this Agreement
or other authentication of this Agreement shall constitute an irrevocable
direction by Pledgor to any bank, custodian, broker dealer, any other securities
intermediary or commodity intermediary holding any Collateral or any issuer of
any letters of credit to comply with any instructions or entitlement orders, of
the Administrative Agent without further consent of Pledgor; (c) to participate
in any recapitalization, reclassification, reorganization, consolidation,
redemption, stock split, merger or liquidation of any issuer of securities which
constitute Collateral, and in connection therewith the Administrative Agent may
deposit or surrender control of the Collateral, accept money or other property
in exchange for the Collateral, and take such action as it deems proper in
connection therewith, and any money or property received on account of or in
exchange for the Collateral shall be applied to the Indebtedness or held by the
Administrative Agent thereafter as Collateral pursuant to the provisions hereof;
(d) to exercise any right, privilege or option pertaining to any Collateral, but
the Administrative Agent has no obligation to do so; (e) to file any claims,
take any actions or institute any proceedings which the Administrative Agent
determines to be necessary or appropriate to collect or preserve the Collateral
or to enforce the Administrative Agent’s rights with respect to the Collateral;
(f) to execute in the name or otherwise authenticate on behalf of Pledgor any
record reasonably believed necessary or appropriate by the Administrative Agent
for compliance with laws, rules or regulations applicable to any Collateral, or
in connection with exercising the Administrative Agent’s rights under this
Agreement; (g) to file any financing statement relating to this Agreement;
(h) to make any compromise or settlement it deems desirable or proper with
reference to the Collateral; (i) to do and take any and all actions with respect
to the Collateral and to perform any of Pledgor’s obligations under this
Agreement; and (j) to execute any documentation reasonably believed necessary by
the Administrative Agent for compliance with Rule 144 or any other restrictions,
laws, rules or regulations applicable to any Collateral hereunder that
constitutes restricted or control securities under the securities laws.  The
foregoing appointments are irrevocable and coupled with an interest and shall
survive the death or disability of Pledgor and shall not be revoked without the
Administrative Agent’s written consent.  To the extent permitted by law, Pledgor
hereby ratifies all said attorney-in-fact shall lawfully do by virtue hereof.

 

6.             VOTING RIGHTS.

 

(a)            So long as no Event of Default shall have occurred and is
continuing and the Administrative Agent has not delivered the notice specified
in subsection (b) below, Pledgor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or any
document or agreement executed in connection herewith.

 

(b)            Upon the occurrence and during the continuance of an Event of
Default, at the option of the Administrative Agent exercised in a writing sent
to Pledgor, all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to subsection
(a) above shall cease, and the Administrative Agent shall thereupon have the
sole right to exercise such voting and other consensual rights.

 

4

--------------------------------------------------------------------------------


 

7.             EVENTS OF DEFAULT; REMEDIES.

 

(a)            Any one or more of the following shall be a default hereunder
(each an, “Event of Default”):

 

(i)            An “Event of Default” under the Credit Agreement (as such term is
defined in the Credit Agreement) occurs and is continuing.

 

(ii)           Pledgor or any Debtor fails to pay any Indebtedness when due,
after giving effect to any applicable grace period.

 

(iii)          Pledgor or any Debtor fails to cure a breach of any collateral
maintenance provisions set forth in this Agreement or in any agreement governing
or executed or delivered in connection with any Indebtedness within the
applicable cure period specified therein.

 

(iv)          Pledgor or any Debtor breaches any term, provision, warranty or
representation under this Agreement not specifically referred to in subsection
(a) of this Section or breaches any term, provision, warranty or representation
of the Credit Agreement or any other agreement or instrument evidencing,
securing or executed or delivered in connection with the Indebtedness beyond any
grace period provided with respect thereto.

 

(v)           Any control agreement covering any Collateral is breached, or any
party to such control agreement terminates or notifies the Administrative Agent
or Pledgor of its intention to terminate the control agreement or denies the
enforceability of the control agreement.

 

(vi)          Any involuntary lien of any kind or character attaches to any of
the Collateral.

 

(b)            If an Event of Default occurs, the Administrative Agent may do
any one or more of the following:

 

(i)            Declare any Indebtedness immediately due and payable, without
notice or demand.

 

(ii)           Exercise as to any or all of the Collateral all the rights,
powers and remedies of an owner, subject to the provisions of Section 6 of this
Agreement.

 

(iii)          Enforce the security interest given hereunder pursuant to the UCC
and any other applicable law.

 

(iv)          Subject to applicable Laws (including, without limitation,
securities laws and regulations), sell all or any part of the Collateral at
public or private sale in accordance with the UCC, without advertisement, in
such manner and order as the Administrative Agent may elect.  The Administrative
Agent may purchase the Collateral for its own account at any such sale.

 

5

--------------------------------------------------------------------------------


 

(v)           Enforce the security interest of the Administrative Agent in any
deposit account which is part of the Collateral by applying such account to the
Indebtedness.

 

(vi)          Exercise any other remedy provided under this Agreement or by any
applicable law.

 

(vii)         Comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale or
other disposition of the Collateral.

 

(viii)        Sell the Collateral without giving any warranties as to the
Collateral.  The Administrative Agent may specifically disclaim any warranties
of title or the like.  This procedure will not be considered to affect adversely
the commercial reasonableness of any sale or other disposition of the
Collateral.

 

(ix)           If requested by the Administrative Agent, Holdings, PMS and/or
PMG will direct Pledgor (whether pursuant to the Option Agreement or otherwise),
or his estate, as the case may be, to sell and Pledgor, or his estate, as the
case may be, shall promptly sell all (or any portion as may be directed by the
Administrative Agent) of the Collateral to such person(s) as Holdings, PMS and
PMG shall in their reasonable discretion direct, subject to the reasonable
approval of Administrative Agent (the “New Shareholder(s)”).  If requested by
the Administrative Agent, such New Shareholder(s) shall execute and deliver to
the Administrative Agent a pledge agreement and such other agreements, documents
and instruments as the Administrative Agent and the Lenders may request
evidencing or relating to the Collateral, each in form and substance
satisfactory to the Administrative Agent.

 

8.             RIGHT TO CURE; LIMITATION ON ADMINISTRATIVE AGENT’S DUTIES.  If
Pledgor fails to perform any agreement contained herein, the Administrative
Agent may perform or cause performance of such agreement and the expenses of the
Administrative Agent incurred in connection therewith shall be payable by the
Debtors, on a joint and several basis, under Section 13.  Any powers conferred
on the Administrative Agent hereunder are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for reasonable care in the custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.  The Administrative Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for (a) ascertaining, exercising or taking other action or giving
Pledgor notice with respect to subscription rights, calls, conversions,
exchanges, maturities, lenders or other matters relative to any Collateral,
whether or not the Administrative Agent has or is deemed to have knowledge of
such matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.  The Administrative Agent shall not be
liable for any loss to the Collateral resulting from acts of God, war, civil
commotion, fire, earthquake, or other disaster or for any other loss or damage
to the Collateral except to the extent such loss is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the Administrative Agent’s gross negligence or willful misconduct.

 

6

--------------------------------------------------------------------------------


 

9.             WAIVERS.  The Administrative Agent shall be under no duty or
obligation whatsoever and Pledgor waives any right to require the Administrative
Agent to (i) make or give any presentment, demands for performances, notices of
nonperformance, protests, notices of protest or notices of dishonor in
connection with any obligations or evidences of indebtedness held by the
Administrative Agent as Collateral, or in connection with any obligation or
evidences of indebtedness which constitute in whole or in part the Indebtedness,
(ii) proceed against any person or entity, (iii) proceed against or exhaust any
collateral in any order and in any manner it so elects or (iv) pursue any other
remedy in the Administrative Agent’s power.  Pledgor waives any defense arising
by reason of (i) any disability or other defense of any Debtor or any other
person, (ii) the cessation from any cause whatsoever of the liability of any
Debtor or any other person, (iii) any lack of validity or enforceability of the
Credit Agreement, any other document of consistence executed in connection
herewith or any other agreement or instrument governing or evidencing any
Secured Obligations, (iv) the insolvency of any Debtor or any other person or
(v) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Pledgor.

 

Until the Indebtedness is paid in full, Pledgor waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), including without limitation any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Agreement, and Pledgor waives
any right to enforce any remedy which the Administrative Agent now has or may
hereafter have against any Debtor or against any other person and waives any
benefit of and any right to participate in any Collateral or security whatsoever
now or hereafter held by the Administrative Agent.  If Pledgor is not also a
Debtor with respect to a specified Indebtedness, Pledgor authorizes the
Administrative Agent without notice or demand and without affecting Pledgor’s
liability hereunder, from time to time to:  (i) renew, extend, accelerate or
otherwise change the time for payment of or otherwise change the terms of the
Indebtedness or any part thereof, including increase or decrease of the rate of
interest thereon; (ii) take and hold security, other than the Collateral, for
the payment of the Indebtedness or any part thereof, and exchange, enforce,
waive and release the Collateral or any part thereof or any such other security;
(iii) apply the proceeds of any Collateral to the Indebtedness in any order and
in any manner it so elects and (iv) release or substitute any Debtor or any one
or more of them, or any of the endorsers or guarantors of the Indebtedness or
any part thereof, or any other parties thereto and Pledgor consents to the
taking of, or failure to take, any action by the Administrative Agent which
might in any manner or to any extent vary the risks of Pledgor under this
Agreement or which, but for this provision, might operate as a discharge of
Pledgor.  Pledgor agrees that it is solely responsible for keeping itself
informed as to the financial condition of each Debtor and of all circumstances
which bear upon the risk of nonpayment or the risk of a margin call or
liquidation of the Collateral.

 

Pledgor understands and acknowledges that if the Administrative Agent forecloses
judicially or nonjudicially against any real property security for the
Indebtedness, that foreclosure could impair or destroy any ability that Pledgor
may have to seek reimbursement, contribution, or indemnification from any Debtor
or others based on any right Pledgor may have of subrogation, reimbursement,
contribution, or indemnification for any amounts paid by Pledgor under this
Agreement.  Pledgor further understands and acknowledges that in the absence of
this paragraph, such potential impairment or destruction of the Pledgor’s
rights, if any, may entitle Pledgor to assert a defense to this Agreement based
on Section 580d of the California Code of Civil Procedure as interpreted in
Union Bank v. Gradsky, 265 Cal.App.2d 40 (1968). By executing this Agreement,
Pledgor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that Pledgor will be fully liable under this Agreement
even though the Administrative Agent or any other person may foreclose, either
by judicial foreclosure or by exercise of power of sale, any deed of trust
securing the Indebtedness; (ii) agrees that Pledgor will not assert that defense
in any action or proceeding which the Administrative Agent or any other person
may commence to enforce this Agreement; (iii) acknowledges and agrees that the
rights and defenses waived by Pledgor

 

7

--------------------------------------------------------------------------------


 

in this Agreement include any right or defense that the Pledgor may have had or
be entitled to assert based on or arising out of any one or more of Sections
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or
Section 2848 of the California Civil Code; and (iv) acknowledges and agrees that
the Administrative Agent and each other Lender is relying on this waiver in
creating the Indebtedness, and that this waiver is a material part of the
consideration which the Administrative Agent and each Lender is receiving for
creating the Indebtedness.

 

10.           TRANSFER, DELIVERY AND RETURN OF COLLATERAL.

 

(a)            Pledgor shall immediately deliver or cause to be delivered to the
Administrative Agent (or the Securities Intermediary, if any) (i) any
certificates or instruments now or hereafter representing or evidencing
Collateral and such certificates and instruments shall be in suitable form for
transfer without restriction or stop order by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in blank in form and
substance satisfactory to the Administrative Agent, and (ii) in the same form as
received (with any necessary endorsement), all dividends and other distributions
paid or payable in cash in respect of any Collateral and any such amounts, if
received by Pledgor, shall be received in trust for the benefit of the
Administrative Agent and be segregated from the other property or funds of
Pledgor.

 

(b)            The Administrative Agent may at any time deliver the Collateral
or any part thereof to Pledgor and the receipt by Pledgor shall be a complete
and full acquittance for the Collateral so delivered, and the Administrative
Agent shall thereafter be discharged from any liability or responsibility
therefor.

 

(c)            Upon the transfer of all or any part of the Indebtedness, the
Administrative Agent may transfer all or any part of the Collateral and shall be
fully discharged thereafter from all liability and responsibility with respect
to such Collateral so transferred, and the transferee shall be vested with all
the rights and powers of the Administrative Agent hereunder with respect to such
Collateral so transferred; but with respect to any Collateral not so transferred
the Administrative Agent shall retain all rights and powers hereby given. 
Pledgor agrees that the Administrative Agent may disclose to any prospective
purchaser or transferee and any purchaser or transferee of all or part of the
Indebtedness any and all information in the Administrative Agent’s possession
concerning Pledgor, this Agreement and the Collateral.

 

11.           CONTINUING AGREEMENT AND POWERS.

 

(a)            This is a continuing Agreement and all the rights, powers and
remedies hereunder shall, unless otherwise limited herein, apply to all past,
present and future Indebtedness of any Debtor or any one or more of them to the
Administrative Agent and the Lenders, including that arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
cessation of business, dissolution or bankruptcy of any Debtor or any one or
more of them, or any other event or proceeding affecting any Debtor or any one
or more of them.

 

(b)            Until all Indebtedness shall have been paid in full and the
Administrative Agent and the Lenders shall have no obligation to extend credit
to any Debtor, the power of sale and all other rights, powers and remedies
granted to the Administrative Agent hereunder shall continue to exist and may be
exercised by the Administrative Agent at the time specified hereunder
irrespective of the fact that the Indebtedness or any part thereof may have
become barred by any

 

8

--------------------------------------------------------------------------------


 

statute of limitations, or that the personal liability of Debtor or any one or
more of them may have ceased.  Pledgor waives the benefit of any statute of
limitations as applied to this Agreement.

 

12.           SECURITIES INTERMEDIARY.  Upon the occurrence and during the
continuation of an Event of Default, if permitted by the Administrative Agent,
some or all of the Collateral may be held at a broker or other securities
intermediary (the “Securities Intermediary”).  Pledgor shall pay to the
Securities Intermediary any charges or costs imposed by the Securities
Intermediary.  Pledgor at no time shall request that the Securities Intermediary
release any Collateral to Pledgor, except as expressly permitted by the
Administrative Agent.  The Administrative Agent may require that Pledgor obtain
a control agreement, signed by the Securities Intermediary, in form and
substance acceptable to the Administrative Agent.  The Administrative Agent may,
at any time but in accordance with the terms of this Agreement and any control
agreement, require the Securities Intermediary to do any or all of the
following: (a) disburse any or all of the Collateral to the Administrative
Agent; (b) allow the Administrative Agent (and not Pledgor) to exercise any
rights relating to the Collateral; (c) sell some or all of the Collateral and
remit the sales proceeds (less the Securities Intermediary’s normal sales
charge) to the Administrative Agent; and (d) buy and sell Collateral only upon
the instructions of the Administrative Agent (and not Pledgor).  If the
Administrative Agent assigns or transfers its rights under this Agreement and
the Administrative Agent is the Securities Intermediary for any or all of the
Collateral, Pledgor agrees that the Administrative Agent, in such capacity, is
irrevocably directed by Pledgor to comply with instructions or entitlement
orders with respect to such Collateral originated by any assignee or transferee
of this Agreement without further consent of Pledgor.

 

13.           COSTS.  All advances, charges, costs and expenses, including
reasonable attorneys’ fees, incurred or paid by the Administrative Agent in
exercising any right, power or remedy conferred by this Agreement or in the
enforcement thereof, and including the charges and expenses of the
Administrative Agent’s custody unit or of any Securities Intermediary, shall
become a part of the Indebtedness secured hereunder and shall be paid to the
Administrative Agent by the Debtors, on a joint and several basis, immediately
and without demand, with interest thereon at an annual rate equal to the highest
rate of interest of any Indebtedness secured by this Agreement (or, if there is
no such interest rate, at the maximum interest rate permitted by law for
interest on judgments).  Such costs and attorneys’ fees shall include the
allocated cost of in-house counsel to the extent permitted by law.

 

14.           NOTICES.  Unless otherwise provided or agreed to herein or
required by law, notice and communications provided for in this Agreement shall
be in writing and shall be mailed, telecopied or delivered to Pledgor and each
Debtor to the respective addresses or facsimile numbers for notices set forth
for Pledgor and each Debtor below or across from its signature below or at such
other address or facsimile number as shall be designated by Pledgor or such
Debtor in a written notice to the Administrative Agent at the address for
notices set forth for the Administrative Agent below or across from the
Administrative Agent’s signature below.  If either Pledgor’s or Holdings’
address or facsimile number for notices is not entered below the respective
Person has not otherwise designated such address or facsimile number to the
Administrative Agent in writing, then the address and/or facsimile number for
such Person in the Administrative Agent’s records shall be deemed the address or
facsimile for notices to such Person.  Notices and other communications sent by
(a) first class mail shall be deemed delivered on the earlier of actual receipt
or on the fourth business day after deposit in the U.S. mail, postage prepaid,
(b) overnight courier shall be deemed delivered on the next business day after
deposit with the overnight courier, (c) facsimile shall be deemed delivered when
transmitted and (d) any other method, shall be deemed delivered when delivered. 
To the extent that oral notification is provided for or agreed to herein, such
oral notification may be made by telephone to any of the number(s) set forth on
the signature page for Pledgor; provided that any oral notification in person or
at any other telephone number shall constitute notification hereunder.

 

9

--------------------------------------------------------------------------------

 

15.           GOVERNING LAW; JURISDICTION; JURY TRIAL, ETC.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH DEBTOR AND PLEDGOR IRREVOCABLY
AND UNCONDITIONALLY SUBMIT, FOR HIMSELF/ITSELF AND THE COLLATERAL, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST EITHER HOLDINGS, PLEDGOR OR THE COLLATERAL IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH DEBTOR AND PLEDGOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY

 

10

--------------------------------------------------------------------------------


 

OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

(f)            California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court and (b) PMG shall be solely responsible to pay all fees
and expenses of any referee appointed in such action or proceeding.

 

16.           INDEMNITY.  Each Debtor shall jointly and severally indemnify,
hold harmless and defend the Administrative Agent and its directors, officers,
agents and employees, from and against any and all claims, actions, obligations,
liabilities and expenses, including defense costs, investigative fees and costs,
and legal fees and damages arising from their execution of or performance under
this Agreement or any control agreement executed by the Administrative Agent in
connection with the Collateral, except to the extent that such claim, action,
obligation, liability or expense is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement.

 

17.           MISCELLANEOUS.

 

(a)            This Agreement (i) may be waived, altered, modified or amended
only by an instrument in writing, duly executed by the party or parties sought
to be charged or bound thereby, and (ii) may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.  Any waiver, express or implied, of any
provision hereof and any delay or failure by the Administrative Agent to enforce
any provision shall not preclude the Administrative Agent from enforcing any
such provision thereafter.

 

(b)            Pledgor hereby irrevocably authorizes the Administrative Agent to
file one or more financing statements describing all or part of the Collateral,
and continuation statements, or amendments thereto, relative to all or part of
the Collateral as authorized by applicable law.  Such financing statements,
continuation statements and amendments will contain any other information
required by the UCC for the sufficiency or filing office acceptance of any
financing statement, continuation statement or amendment.  Pledgor agrees to
furnish any such information to the Administrative Agent promptly upon request. 
Pledgor also ratifies Pledgor’s authorization for the Administrative Agent to
have filed any initial financing statement or amendments thereto filed prior to
the date hereof.

 

(c)            From time to time, Pledgor and each Debtor shall, at the request
of the Administrative Agent, execute such other agreements, documents or
instruments or take any other

 

11

--------------------------------------------------------------------------------


 

actions in connection with this Agreement as the Administrative Agent may
reasonably deem necessary to evidence or perfect the security interests granted
herein, to maintain the first priority of the security interests, or to
effectuate the rights granted to the Administrative Agent herein, but their
failure to do so shall not limit or affect any security interest or any other
rights of the Administrative Agent in and to the Collateral.  Pledgor will
execute and deliver to the Administrative Agent any stock powers, instructions
to any securities intermediary, issuer or transfer agent, proxies, or any other
documents of transfer that the Administrative Agent requests in order to
perfect, obtain control or otherwise protect the Administrative Agent’s security
interest in the Collateral or to effect the Administrative Agent’s rights under
this Agreement.  Such powers or documents may be executed in blank or completed
prior to execution, as requested by the Administrative Agent.

 

(d)            Any term used or defined in the UCC and not defined herein has
the meaning given to the term in the UCC, when used in this Agreement.

 

(e)            This Agreement shall benefit the Administrative Agent’s
successors and assigns and shall bind each of Pledgor’s and each Debtor’s
successors and assigns, except that none of the Debtors or Pledgor may assign
their respective rights or obligations under this Agreement.

 

(f)             No failure by the Administrative Agent or any Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder, under the Credit Agreement or under any other Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided and
provided under the Credit Agreement and each other Loan Document are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.

 

(g)            The illegality, invalidity or unenforceability of any provision
of this Agreement shall not in any way affect or impair the legality, validity
or enforceability of the remaining provisions of this Agreement.

 

(h)            This Agreement and any other documents executed or delivered in
connection herewith including, but not limited to the Intercreditor Agreement, 
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understandings with respect to this transaction.

 

18.           FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

Executed as of the 26th day of November, 2008.

 

 

BANK OF AMERICA, N.A., as administrative agent

 

 

 

 

By:

   /s/ Dora A. Brown

 

Name:

Dora A. Brown

 

Title:

Vice President

 

 

 

 

Address:

 

Bank of America, N.A.

 

Agency Management

 

800 Fifth Avenue, Floor 17

 

WA1-501-32-37

 

Seattle, WA  98104

 

ATTN: Tiffany Shin

 

--------------------------------------------------------------------------------


 

Pledgor’s Residence

PLEDGOR:

 

 

 

California

      /s/ Arthur E. Lipper, M.D.

 

Signature

Address for Notices to Pledgor:

 

 

Printed Name: Arthur E. Lipper, M.D.

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices to Holdings, PMG and PMS:

 

 

 

 

 

c/o Prospect Medical Group, Inc.

Agreed to as of the date hereof:

1920 East 17th Street, Suite 200

PROSPECT MEDICAL GROUP, INC.

Santa Ana, California 92705

 

 

 

By:

   /s/ Samuel Lee

 

Name:

Samuel Lee

 

Title:

Senior Vice President

 

 

 

 

 

 

 

PROSPECT MEDICAL HOLDINGS, INC.

 

 

 

 

By:

   /s/ Samuel Lee

 

Name:

Samuel Lee

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PROSPECT MEDICAL SYSTEMS, INC.

 

 

 

 

By:

   /s/ Samuel Lee

 

Name:

Samuel Lee

 

Title:

Chairman

 

--------------------------------------------------------------------------------


 

SPOUSAL JOINDER AND CONSENT

 

I am the spouse of Arthur E. Lipper (“Lipper”).  To the extent that I have any
interest in any of the Collateral (as that term is defined in the attached
Second Amended and Restated First Lien Pledge Agreement dated as of November 26,
2008 between Lipper and Bank of America, N.A., as administrative agent (the
“Pledge Agreement”)), I hereby join in the Pledge Agreement and agree to be
bound by its terms and conditions to the same extent as my spouse.  I have read
the Pledge Agreement, understand its terms and conditions, and to the extent
that I have felt it necessary, have retained independent legal counsel to advise
me concerning the legal effect of the Pledge Agreement and this Spousal Joinder
and Consent.

 

I understand and acknowledge that the Administrative Agent is relying on the
validity and accuracy of this Spousal Joinder and Consent in entering into the
Pledge Agreement.

 

Date:      as of November 23, 2008

 

Signature:

/s/ Allyson Lipper

Printed Name:

Allyson Lipper

 

--------------------------------------------------------------------------------


 

Exhibit A to Pledge Agreement

 

Description of Collateral

 

Pledged equity:

 

Pledged Entity

 

Class of Stock

 

Stock
Certificate #

 

Number of
Shares

 

Percentage of 
Outstanding
Shares

 

Prospect Medical Group, Inc., a California professional corporation

 

Common

 

48

 

4,000

 

100

%

Nuestra Familia Medical Group, Inc., a California professional corporation

 

Common

 

100

 

839.02

 

55.02

%

 

The pledged equity includes all present and future income, proceeds, earnings,
increases, and substitutions from or for the Collateral of every kind and
nature, including without limitation all payments, interest, profits,
distributions, benefits, rights, options, warrants, dividends, stock dividends,
stock splits, stock rights, regulatory dividends, subscriptions, monies, claims
for money due and to become due, proceeds of any insurance on the Collateral,
shares of stock of different par value or no par value issued in substitution or
exchange for shares included in the Collateral, and all other property Pledgor
is entitled to receive on account of such Collateral, including accounts,
documents, instruments, chattel paper, and general intangibles.

 

--------------------------------------------------------------------------------
